Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Dustin Lynn Vanhalst, Appellant                       Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR15-038).
No. 06-15-00115-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Dustin Lynn Vanhalst, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED AUGUST 26, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk